Case 6:19-cr-00113-PGB-EJK Document 43 Filed 10/15/19 Page 1 of 3 PageID 198




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

  UNITED STATES OF AMERICA

  v.                                                Case No. 6:19-cr-113-Orl-40EJK
                                                                (Forfeiture)
  ERIC BALES


                      PRELIMINARY ORDER OF FORFEITURE

         THIS CAUSE comes before the Court upon the filing of a Motion of the

  United States for Issuance of a Preliminary Order of Forfeiture, Doc. 42, pursuant

  to 18 U.S.C. §§ 2253, 2428, and Fed. R. Crim. P. 32.2(b)(2), for an iPhone 8,

  serial number F4GvJG727JC6C.

         Being fully advised in the premises, the Court finds that the United States

  established the requisite nexus between the cellphone and the defendant=s

  crime of distribution of child pornography and enticement of a minor, in violations

  of 18 U.S.C. §§ 2252A(a)(2) and 2422(b), as charged in Counts One and Two of

  the Information. Accordingly, it is hereby

         ORDERED, ADJUDGED, AND DECREED that for good cause shown,

  said Motion of the United States is GRANTED.

         It is FURTHER ORDERED that pursuant to the provisions of Federal Rule

  of Criminal Procedure 32.2(b)(2), 18 U.S.C. §§ 2253, and 2428 the cellphone

  more fully identified above, is forfeited to the United States for disposition

  according to law.
Case 6:19-cr-00113-PGB-EJK Document 43 Filed 10/15/19 Page 2 of 3 PageID 199




         It is FURTHER ORDERED that:

         1.     The United States will provide written notice to all third parties

  known to have an alleged legal interest in the cellphone and will publish notice on

  the internet at www.forfeiture.gov.

         2.     That any person, other than Eric Bales, who has or claims any

  right, title or interest in the above-described cellphone must file a petition with this

  Court for a hearing to adjudicate the validity of their alleged interest in the

  cellphone. The petition should be mailed to the Clerk of the United States

  District Court, Orlando Division, 401 W. Central Blvd., Suite 1200, Orlando,

  Florida 32801-0120, within 30 days of the final publication of notice or of receipt

  of actual notice, whichever is earlier.

         3.     The petition shall be signed by the petitioner under penalty of

  perjury, and shall set forth the nature and extent of the petitioner's right, title or

  interest in the forfeited cellphone, the time and circumstances of the petitioner=s

  acquisition of the right, title or interest in the forfeited cellphone, and any

  additional facts surrounding the petitioner's claim and the relief sought.

         4.     After receipt of any petition by the Court, the Court will set a

  hearing to determine the validity of the petitioner=s alleged interest in the

  cellphone.

         5.     That upon adjudication of all third-party interests in the above-

  described cellphone this Court will enter a Final Judgment of Forfeiture in which

  all interests will be addressed.
Case 6:19-cr-00113-PGB-EJK Document 43 Filed 10/15/19 Page 3 of 3 PageID 200




         The Court retains jurisdiction to entertain any third party claims that may

  be asserted in these proceedings, and to enter any further orders necessary for

  the forfeiture and disposition of the cellphone.

         DONE and ORDERED on October 15, 2019 in Orlando, Florida.




  Copies to: Attorneys of Record
